--------------------------------------------------------------------------------



MANAGEMENT MEMBERS AGREEMENT

CONCERNING

NALCO LLC

DATED AS OF JUNE 11, 2004.

1

 

 

--------------------------------------------------------------------------------



This MANAGEMENT MEMBERS AGREEMENT (the “Agreement”) dated as of June 11, 2004 by
and among Nalco LLC (the “Company”), a Delaware limited liability company and
the Persons who are or after the date hereof become signatories hereto (the
“Management Members”).

RECITALS

WHEREAS, the Company is governed by that certain Second Amended and Restated
Limited Liability Company Operating Agreement (the “LLC Agreement”) dated as of
May 17, 2004.

WHEREAS, the Management Members will be providing services to the Company or its
Affiliates.

WHEREAS, each Management Member will subscribe for and acquire from the Company,
and the Company will issue and sell to each Management Member, the Company’s
Class A Units (the “Class A Units”), Class B Units (the “Class B Units”), Class
C Units (the “Class C Units”) and Class D Units (the “Class D Units”;
collectively with the Class A Units, the Class B Units and the Class C Units,
the “Units”), in each case in the amounts set forth on Schedule A to the LLC
Agreement, as the same may be amended from time to time;

WHEREAS, it is a condition to the sale of the Units that the Management Members
enter into this Agreement;

WHEREAS, the Management Members will enter into the Registration Rights
Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

Management Members’ Representations, Warranties and Agreements

Section 1.01. Units Unregistered. Each Management Member acknowledges and
represents that such Management Member has been advised by the Company that:

 

(a)

the offer and sale of the Units have not been registered under the 1933 Act;

 

(b)

the Units must be held and the Management Member must continue to bear the
economic risk of the investment in the Units unless the offer and sale of such
Units are subsequently registered under the 1933 Act and all applicable state
securities laws or an exemption from such registration is available and the
Units may never be so registered;

 

(c)

there is no established market for the Units and it is not anticipated that
there will be any public market for the Units in the foreseeable future;

2

 

 

--------------------------------------------------------------------------------



 

(d)

a restrictive legend in the form set forth below shall be placed on the
certificates representing the Units:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
______________, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
CERTAIN TRANSFER AND OTHER RESTRICTIONS SET FORTH IN THE LIMITED LIABILITY
COMPANY AGREEMENT, DATED AS OF MAY 17, 2004 AMONG NALCO LLC AND CERTAIN OF ITS
MEMBERS, THE MANAGEMENT MEMBERS AGREEMENT, DATED AS OF JUNE 11, 2004 AMONG NALCO
LLC AND CERTAIN MANAGEMENT MEMBERS NAMED THEREIN, THE REGISTRATION RIGHTS
AGREEMENT AMONG NALCO LLC AND CERTAIN OF ITS MEMBERS AND, AMONG OTHER THINGS,
MAY NOT BE OFFERED OR SOLD EXCEPT IN COMPLIANCE WITH SUCH TRANSFER RESTRICTIONS.
COPIES OF SUCH LIMITED LIABILITY COMPANY AGREEMENT, SUCH MANAGEMENT MEMBERS
AGREEMENTS AND SUCH REGISTRATION RIGHTS AGREEMENT ARE ON FILE WITH THE SECRETARY
OF THE LIMITED LIABILITY COMPANY AND ARE AVAILABLE WITHOUT CHARGE UPON WRITTEN
REQUEST THEREFOR. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE APPLICABLE PROVISIONS OF THE
AFORESAID AGREEMENTS.”;

 

(e)

a restrictive legend in the form set forth below shall be placed on the
certificates representing the Units held by Georgia residents:

“THESE SECURITIES HAVE BEEN ISSUED OR SOLD IN RELIANCE ON PARAGRAPH 13 OF CODE
SECTION 10-5-9 OF THE “GEORGIA SECURITIES ACT OF 1973,” AND MAY NOT BE SOLD OR
TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT.” and

3

 

 

--------------------------------------------------------------------------------



 

(f)

a notation shall be made in the appropriate records of the Company indicating
that the Units are subject to restrictions on transfer and, if the Company
should at some time in the future engage the services of a securities transfer
agent, appropriate stop-transfer instructions may be issued to such transfer
agent with respect to the Units.

Section 1.02. Additional Investment Representations. Each Management Member
represents and warrants that:

 

(a)

the Management Member’s financial situation is such that such Management Member
can afford to bear the economic risk of holding the Units for an indefinite
period of time, has adequate means for providing for the Management Member’s
current needs and personal contingencies, and can afford to suffer a complete
loss of the Management Member’s investment in the Units;

 

(b)

the Management Member’s knowledge and experience in financial and business
matters are such that the Management Member is capable of evaluating the merits
and risks of the investment in the Units;

 

(c)

the Management Member understands that the Units are a speculative investment
which involves a high degree of risk of loss of Management Member’s investment
therein, there are substantial restrictions on the transferability of the Units
and, on the date on which such Management Member acquires such Units and for an
indefinite period following such date, there will be no public market for the
Units and, accordingly, it may not be possible for the Management Member to
liquidate the Management Member’s investment including in case of emergency, if
at all;

 

(d)

the terms of this Agreement provide that if the Management Member ceases to
provide services to the Company and its Affiliates, the Company and its
Affiliates have the right to repurchase the Units at a price which may be less
than the Fair Market Value thereof;

 

(e)

the Management Member understands and has taken cognizance of all the risk
factors related to the purchase of the Units and, other than as set forth in
this Agreement, no representations or warranties have been made to the
Management Member or Management Member’s representatives concerning the Units,
the Company, the Subsidiaries or their respective prospects or other matters;

 

(f)

the Management Member has been given the opportunity to examine all documents
and to ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its subsidiaries, the acquisition of
Nalco Company and certain Subsidiaries of Nalco International S.A.S. by
subsidiaries of the Company, the LLC Agreement, the Company’s organizational
documents and the terms and conditions of the purchase of the Units and to
obtain any additional information which the Management Member deems necessary;
and

4

 

 

--------------------------------------------------------------------------------



 

(g)

all information which the Management Member has provided to the Company and the
Company’s representatives concerning the Management Member and the Management
Member’s financial position is complete and correct as of the date of this
Agreement.

Section 1.03. Section 83(b) Election. The Company recommends that within 30 days
after purchasing any Units (other than Class A Units), each Management Member
should make an election with the Internal Revenue Service (“IRS”) under Section
83(b) of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (an “83(b) Election”) in the form of Exhibit A attached
hereto (any Units with respect to which such an election is properly made,
“Electing Units”). Each Management Member shall submit any such election to the
IRS within 30 calendar days after purchasing the Units and shall promptly send a
copy to the Company. Management Members holding Electing Units shall use an
accounting firm selected and paid for by the Company or a Subsidiary to file and
handle all matters relating to their 2004, 2005 and 2006 personal income tax
returns. Management Members holding Electing Units shall for all tax reporting
purposes use the Units valuation prepared by the Company’s third party valuation
firm in connection with the issuance of such Units. To the extent that a
Management Member does not make an 83(b) Election with respect to any Units
(other than Class A Units) and such Management Member is subject to ordinary
income and withholding taxes upon the vesting of such Units (the “Vesting
Units”) the Management Member will be required to pay, in cash, to the Company
an amount equal to such withholding taxes, as determined by the Company in good
faith. To the extent that the withholding taxes, with respect to the Vesting
Units, are not paid to the Company within five days following a request from the
Company to pay such withholding taxes, the Management Member will forfeit,
without the payment of consideration, the Vesting Units.

Section 1.04. Contingent Loan. A Management Member shall, subject to the
conditions set forth on Exhibit B, be entitled to a loan from the Company on the
terms set forth on Exhibit B with respect to any Electing Units.

Section 1.05. Contingent Bonus. The Company shall cause one of its Subsidiaries
to pay a bonus to Management Members in the circumstances set forth in Exhibit
C.

ARTICLE II

Transfers; Acceleration

Section 2.01. Transfer. (a) Until the occurrence of a Qualified IPO, except as
required by law, no Management Member may directly or indirectly, sell, contract
to sell, give, assign, hypothecate, pledge, encumber, grant a security interest
in, offer, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of any economic, voting or other rights in or to
(collectively, “Transfer”) any Units except pursuant to (i) Article XI of the
LLC Agreement, (ii) Sections 2.02 or 2.04 hereof or (iii) a Transfer to a
Manager Permitted Transferee (each a “Permitted Transfer”).

5

 

 

--------------------------------------------------------------------------------



(b) Following a Qualified IPO and the expiration of any underwriter or Company
“lock-up” period (as provided for in Section 4(a) of the Registration Rights
Agreement or otherwise) applicable to such Qualified IPO, each Management Member
may only Transfer its Units pursuant to (i) a Permitted Transfer, (ii) a
Transfer pursuant to Section 2.03, (iii) a Transfer in accordance with the
Registration Rights Agreement or (iv) a Transfer conducted in accordance with
the requirements of Rule 144 promulgated under the 1933 Act; provided, that no
Management Member shall make a Transfer pursuant to this clause (iv) without the
Company’s prior, written approval.

(c) No Transfer by any Management Member may be made pursuant to this Article II
unless (i) the transferee has agreed in writing to be bound by the terms and
conditions of this Agreement and the LLC Agreement (other than if the Transfer
is conducted in accordance with the Registration Rights Agreement or the
requirements of Rule 144 promulgated under the 1933 Act), (ii) the Transfer
complies in all respects with the applicable provisions of this Agreement, (iii)
the Transfer complies in all respects with applicable federal and state
securities laws, including the 1933 Act and (iv) the Transfer is made in
compliance with all applicable Company policies and restrictions (including any
trading “window periods” or other policies regulating insider trading);
provided, that the conditions to Transfer described in clause (i) above shall
not apply to a Transfer pursuant Article XI of the LLC Agreement or Sections
2.02, 2.03 or 2.04 hereof.

(d) No Transfer by any Management Member may be made pursuant to this Article II
(except pursuant to an effective registration statement under the 1933 Act)
unless and until such Management Member has first delivered to the Company an
opinion of counsel (reasonably acceptable in form and substance to the Company)
that neither registration nor qualification under the 1933 Act and applicable
state securities laws is required in connection with such Transfer.

(e) No Management Member may Transfer Accelerated Vesting C/D Units prior to the
one-year anniversary of the date on which they became Accelerated Vesting C/D
Units following a Sponsor Sell-Down.

6

 

 

--------------------------------------------------------------------------------



Section 2.02. Call Option. (a) If a Management Member’s Services to the Company
or any Subsidiary terminate for any of the reasons set forth in clauses (i),
(ii) or (iii) below (each such event a “Termination Event”), the Company shall
have the right but not the obligation to purchase, from time to time after such
termination of Services (x) in the case of any Unvested Unit, for a period of
120 days (subject to extension as provided below) immediately following the date
of the Termination Event and (y) in the case of any Class A Unit or Vested Unit,
for a period of 60 days (subject to extension as provided below) immediately
following the later of (A) the date of the Termination Event and (B) the date
that is six (6) months and one day after the date on which such Management
Members’ Unit became a Vested Unit or after the date on which such Management
Member acquired such Class A Unit (the later of (A) and (B), the “First Purchase
Date”), and such Management Member shall be required to sell to the Company, any
or all of such Units then held by such Management Member (it being understood
that if Units of any class subject to repurchase hereunder may be repurchased at
different prices, the Company, at its sole discretion, may elect to repurchase
all or any portion of the Units of such class, including purchasing only such
lower priced Units), at a price per Unit equal to the applicable purchase price
determined pursuant to Section 2.02(c):

(i) if such Management Member’s Service with the Company and its Subsidiaries is
terminated due to the Disability or death of the Management Member;

(ii) if such Management Member’s Service with the Company and its Subsidiaries
is terminated by the Company and its Subsidiaries without Cause or by the
Management Member for any reason;

(iii) if such Management Member’s Service with the Company and its Subsidiaries
is terminated by the Company or any of its Subsidiaries for Cause.

Any Unvested Units purchased by the Company shall be canceled.

(b) If on the 61st day following (x) in the case of Class A Units, the date of
the Termination Event and (y) in the case of Vested Units, the First Purchase
Date, the Company has not purchased all of a terminated Management Member’s
Units, and the Company has not opted to extend its 60 day election period
pursuant to Section 2.02(d), the Company shall on or before the 61st day provide
written notice to the Investor Groups of (i) its decision not to purchase some
or all of such Units and (ii) the number of such Management Member’s Eligible
Units (defined below) which the Company did not purchase, and the Investor
Groups shall have the right to purchase and such Management Member shall be
required to sell to the Investor Group(s), any or all of the Class A and Vested
Units (the “Eligible Units”) then held by such Management Member at a price per
Unit equal to the applicable purchase price determined pursuant to Section
2.02(c). The Investor Groups’ rights to purchase such Eligible Units and each
Management Member’s corresponding obligation to sell such Eligible Units shall
terminate on the 120th day following (x) in the case of Class A Units, the date
of the Termination Event and (y) in the case of Vested Units, the First Purchase
Date. Upon receipt of the written notice described above, each Investor Group
desiring to purchase Units shall within 45 days of receipt of the Company’s
notice provide written notice to the Company, specifying that such Investor
Group is willing to purchase either (i) its pro rata share of the Eligible Units
(based upon the number of Units held by such Investor Group relative to the
total number of Units held by all of

7

 

 

--------------------------------------------------------------------------------



the Investor Groups), (ii) a number of Eligible Units less than such Investor
Group’s pro rata share, or (iii) any and all Units available to be purchased;
provided, that the Investor Groups shall, as much as reasonably practicable,
consult with each other and coordinate the exercise of rights such that all
Eligible Units are elected to be purchased. Upon receipt of the Investor Groups’
respective notices, the Company will notify the Management Member of the
Investor Group(s)’ elections and the Management Member will be obligated to sell
(x) to the Investor Groups making elections described in clauses (i) and (ii) of
the preceding sentence, the number of Eligible Units elected to be purchased by
such Investor Groups and (y) all remaining Eligible Units, if any, to the
Investor Groups making the election described in clause (iii) of the preceding
sentence to such Investor Group(s) on a pro rata basis (based upon the number of
Units held by such Investor Group relative to the total number of Units held by
all of the Investor Groups making such election), but in no event more that any
such Investor Groups elected to purchase.

(c) In the event of a purchase by the Company pursuant to Section 2.02(a) and/or
the Investor Group(s) pursuant to Section 2.02(b) (each a “Units Buyer”), the
purchase price shall be:

(i) in the case of a Termination Event specified in Section 2.02(a)(i) or
2.02(a)(ii):

 

(x)

for Class A Units and Vested Units, a price per Unit equal to the most recently
determined Fair Market Value; and

 

(y)

for Unvested Units, a price per Unit equal to the lesser of (1) the most
recently determined Fair Market Value and (2) Cost.

(ii) in the case of a Termination Event specified in Section 2.02(a)(iii), for
Class A Units, Vested Units and Unvested Units, a price per Unit equal to the
lesser of (1) Fair Market Value and (2) Cost.

(d) The Units Buyer may pay the purchase price for such Units (i) by delivery of
funds deposited into an account designated by the Management Member, a bank
cashier’s check, a certified check or a company check of the Units Buyer for the
purchase price; (ii) if the Units Buyer is the Company and is prohibited from
paying cash by financing or liquidity constraints and is unable to pay the
purchase price as provided in clause (iii), by delaying the exercise of the
purchase right described under Section 2.02(a) until the earlier of (x) when the
financing restrictions lapse and (y) when the Company is able to pay the
purchase price as provided in clause (iii); or (iii) if the Units Buyer is the
Company and has the right to purchase such Units during the period following a
Qualified IPO (including in respect of a purchase that was delayed pursuant to
clause (ii)), by delivery of a number of shares of Issuer Common Stock
determined by dividing (A) the aggregate purchase price of the Units being sold
by such Management Member by (B) the Public Share FMV as of the close of trading
on the trading day immediately prior to the delivery thereof to the Management
Member. Notwithstanding anything to the contrary in this Agreement, the Units
Buyer may deduct and withhold from the amounts otherwise payable pursuant to
this Agreement such amounts as necessary to comply with the Internal Revenue
Code of 1986, as amended (the “Code”), or any other provision of applicable law,
with respect to the making of such payment.

8

 

 

--------------------------------------------------------------------------------



(e) Notwithstanding anything to the contrary elsewhere herein, the Company shall
not be obligated to purchase any Units at any time pursuant to this Section
2.02, regardless of whether it has delivered a notice of its election to
purchase any such Units, (i) to the extent that (A) the purchase of such Units
(together with any other purchases of Units pursuant to Sections 2.02 or 2.03
hereof, or pursuant to similar provisions in any other agreements with other
investors of which the Company has at such time been given or has given notice)
or (B) in the event of an election to purchase such Units with shares of Issuer
Common Stock, the issuance of such shares by the IPO Entity, the purchase of
such shares by the Company or the distribution of such shares to the Management
Member would result (x) in a violation of any law, statute, rule, regulation,
policy, order, writ, injunction, decree or judgment promulgated or entered by
any governmental authority applicable to the Company or any of its Subsidiaries
or any of its or their assets (including any unavailability of a registration
statement or exemption from registration necessary to allow delivery of shares
of Issuer Common Stock to the Management Member), (y) after giving effect
thereto (including any dividends or other distributions or loans from a
Subsidiary of the Company to the Company in connection therewith), in a
Financing Default or (z) in the Company being required to disgorge any profit to
the IPO Entity pursuant to Section 16(b) of the 1934 Act, (ii) if immediately
prior to such purchase of Units, issuance of Issuer Common Stock or purchase of
shares of Issuer Common Stock, as the case may be, there exists a Financing
Default which prohibits such issuance or purchase (including any dividends or
other distributions or loans from a Subsidiary of the Company to the Company in
connection therewith), or (iii) if the Company does not have funds available to
effect such purchase of Units or Issuer Common Stock. The Company shall within
30 days of learning of any such fact so notify the Management Member that it is
not obligated to purchase such Units and has deferred its right to make such
purchase until such violation, potential liability under the 1933 Act or 1934
Act, Financing Default or unavailability of funds would not result therefrom or
has ceased. The Company agrees to use commercially reasonable efforts to cure
any such Financing Default that is curable. To the extent that, pursuant to this
Section 2.02(e), the Company is not obligated to pay for a Management Member’s
Units in accordance with one of the payment methods described in the first
sentence of Section 2.02(d), the Company shall, except as otherwise permitted by
this Section 2.02(e), be required to pay for such Units pursuant to an alternate
method of payment described in the first sentence of Section 2.02(d).

(f) Notwithstanding anything to the contrary contained in this Section 2.02, any
Units which the Company has elected to purchase from a Management Member, but
which in accordance with Section 2.02(e) are not purchased at the applicable
time provided in this Section 2.02, shall be purchased by the Company on the
tenth Business Day after such date or dates that it is no longer permitted to
defer purchasing such Units under Section 2.02(e), and the Company shall give
such Management Member five Business Days prior notice of any such purchase.

Section 2.03. Put Right. (a) Subject to the Call Right described in Section
2.02, following a Qualified IPO and for so long as no Termination Event pursuant
to Section 2.02(a)(iii) shall have occurred with respect to a Management Member,
such Management Member shall have the right, but not the obligation, to sell
(the “Put Right”) beginning on the later of (i) in the case of Class A Units and
Equity Units that were Vested Units on the date of consummation of the Qualified
IPO, the later of (x) the first date immediately following the expiration of any
Company or underwriter “lock-up” period applicable to such Qualified IPO and

9

 

 

--------------------------------------------------------------------------------



(y) the date that is at least six (6) months and one day after, (A) in the case
of Class A Units, the Sale Date, and (B) in the case of any Equity Units that
were Vested Units on the date of consummation of the Qualified IPO, the date on
which such Equity Units became Vested Units and (ii) in the case of Equity Units
that were Unvested Units on the date of consummation of the Qualified IPO, the
date that is six (6) months and one day after the date on which such Management
Member’s Units became Vested Units (the later of (i) and (ii) shall be referred
to as the “First Put Date”), and the Company shall be required to purchase from
such Management Member, a number of such Management Member’s Class A Units and
Vested Units as determined by such Management Member, at a price per Unit equal
to the Fair Market Value as of the date the Management Member exercises such Put
Right. For the avoidance of doubt, subject to the Call Right described in
Section 2.02, a Management Member shall remain entitled to the Put Right
following a Termination Event pursuant to Sections 2.02(a)(i) or (ii) with
respect to such Management Member.

(b) Each Management Member who desires to sell any of his or her Class A Units
or Vested Units following the applicable First Put Date shall send written
notice to the Company of his or her intention to sell such Units pursuant to
this Section 2.03. Subject to the exercise of any Call Right pursuant to Section
2.02, the closing of the purchase shall take place at the principal office of
the Company on a date specified by the Company no later than 30 days after the
giving of such notice.

(c) At the closing of a purchase pursuant to a Put Right, the Company will pay
to the Management Member the purchase price for such Units (determined in
accordance with Section 2.03(a)) by delivery of a number of shares of Issuer
Common Stock determined by dividing (A) the aggregate purchase price of the
Units being sold by such Management Member by (B) the Public Share FMV as of the
close of trading on the trading day immediately prior to the delivery thereof to
the Management Member.

(d) Notwithstanding anything to the contrary elsewhere herein, the Company shall
not be obligated to purchase any Units at any time pursuant to this Section 2.03
(i) to the extent that (A) the purchase of such Units (together with any other
purchases of Units pursuant to Sections 2.02 or 2.03 hereof, or pursuant to
similar provisions in any other agreements with other investors of which the
Company has at such time been given or has given notice) or (B) the issuance of
shares by the IPO Entity or the purchase of such shares by the Company would
result (x) in a violation of any law, statute, rule, regulation, policy, order,
writ, injunction, decree or judgment promulgated or entered by any governmental
authority applicable to the Company or any of its Subsidiaries or any of its or
their assets (including any unavailability of a registration statement or
exemption from registration necessary to allow delivery of shares of Issuer
Common Stock to the Management Member(s)), (y) after giving effect thereto, in a
Financing Default or (z) in the Company being required to disgorge any profit to
the IPO Entity pursuant to Section 16(b) of the 1934 Act or (ii) if immediately
prior to such purchase of Units, issuance of Issuer Common Stock or purchase of
shares of Issuer Common Stock, as the case may be, there exists a Financing
Default which prohibits any such issuance or purchase. The Company agrees to use
commercially reasonable efforts to cure any such Financing Default that is
curable. To the extent that the Company is not obligated to pay for any Units as
described in the first sentence of Section 2.03(c) pursuant to the terms of this
Section 2.03(d), the Company shall promptly notify any Management Member that
has delivered a notice of exercise of a Put Right that it is not

10

 

 

--------------------------------------------------------------------------------



obligated to purchase such Units and has deferred its right to make such
purchase until such violation, potential liability under the 1933 Act or 1934
Act or Financing Default would not result therefrom or has ceased.

(e) Notwithstanding anything to the contrary contained in this Section 2.03, any
Units which a Management Member has elected to sell to the Company, but which in
accordance with Section 2.03(d) are not purchased at the applicable time
provided in this Section 2.03, shall be purchased by the Company on the tenth
Business Day after such date or dates that it is no longer permitted to defer
purchasing such Units under Section 2.03(d), and the Company shall give such
Management Member five Business Days prior notice of any such purchase.

Section 2.04. Tag-Along Right. (a) If, at any time prior to a Qualified IPO, one
or more Sponsor Members propose to Transfer, in a single transaction or a series
of related transactions, a number of Class A Units representing at least 30% of
the Sponsor Members’ aggregate Initial Equity Stakes (as defined in the LLC
Agreement) to any Person (other than a Transfer to a Permitted Transferee (as
defined in the LLC Agreement) of any such Sponsor Member and other than a
Transfer in accordance with the Registration Rights Agreement and other than to
another Sponsor Member) (a “Tag-Along Purchaser”), then, unless such
transferring Sponsor Member(s) are entitled to give and do give a Drag-Along
Sale Notice (as defined in the LLC Agreement) and no other Sponsor Member(s) has
elected to purchase its pro rata share of such Class A Units pursuant to Section
2.04(a) of the Sponsor Agreement, the Company shall first provide written notice
to each of the Management Members, which notice (the “Tag-Along Notice”) shall
state: (i) the maximum number of Class A Units proposed to be Transferred (the
“Tag-Along Securities”); (ii) the purchase price per Unit (the “Tag-Along
Price”) for the Tag-Along Securities and (iii) any other material terms and
conditions of such sale, including the proposed transfer date (which date will
be within 60 business days after the termination of the Election Period (defined
below), subject to extension for any required regulatory approvals). Each of the
Management Members that has been provided with the Tag-Along Notice (each, a
“Tag-Along Manager”) shall have the right to sell to such Tag-Along Purchaser,
upon the terms set forth in the Tag-Along Notice, up to the aggregate number of
Class A Units which are held by such Tag-Along Manager multiplied by a fraction,
the numerator of which is the aggregate number of Class A Units proposed to be
sold by the transferring Sponsor Member as reflected in the Tag-Along Notice and
the denominator of which is the total number of Class A Units which are held by
the transferring Sponsor Member. If the number of Class A Units elected to be
sold by the Tag-Along Managers and any other individuals identified from time to
time on Exhibit A to the LLC Agreement, the transferring Sponsor Member and any
other Sponsor Members electing to participate in such sale is greater than the
number of Tag-Along Securities specified in the Tag-Along Notice, the number of
Class A Units being sold by each such seller shall be reduced such that the
applicable seller shall be entitled to (and obligated to) sell only their pro
rata share of Class A Units (based on the aggregate number of Class A Units held
by such seller to the total number of Class A Units held by all of such electing
sellers). The transferring Sponsor Member(s), the Sponsor Members electing to
participate in such sale and the Tag-Along Manager(s) exercising their rights
pursuant to this Section 2.04 shall effect the sale of the Tag-Along Securities,
and such Tag-Along Manager(s) shall sell the number of Tag-Along Securities
required to be sold by such Tag-Along Manager(s) pursuant to

11

 

 

--------------------------------------------------------------------------------



this Section 2.04(a) within 60 business days after the expiration of the
Election Period, subject to extension for any required regulatory approvals.

(b) The tag-along rights provided by this Section 2.04 must be exercised by any
Tag-Along Manager wishing to sell its Class A Units within 10 business days
following the date of delivery of the Tag-Along Notice (the “Election Period”),
by delivery of a written notice to the Company indicating such Tag-Along
Manager’s wish to irrevocably exercise its rights and specifying the number of
Class A Units (up to the maximum number of Class A Units owned by such Tag-Along
Manager requested to be purchased by such Tag-Along Purchaser) it wishes to
sell; provided that any Tag-Along Manager may waive its rights under this
Section 2.04 prior to the expiration of such 10-business day period by giving
written notice to the Company, which will be distributed by the Company to the
transferring Sponsor Member(s). The failure of a Tag-Along Manager to respond
within such 10-business day period shall be deemed to be a waiver of such
Tag-Along Manager’s rights under this Section 2.04.

(c) In connection with any sale pursuant to this Section 2.04, each Tag-Along
Manager shall make to the Tag-Along Purchaser the same representations,
warranties, covenants, indemnities and agreements as the transferring Sponsor
Member(s) makes in connection with the proposed transfer (except that in the
case of representations, warranties, covenants, indemnities and agreements
pertaining specifically to the transferring Sponsor Member(s), a Tag-Along
Manager shall make the comparable representations, warranties, covenants,
indemnities and agreements); provided that all representations, warranties and
indemnities shall be made by the transferring Sponsor Member(s) and such
Tag-Along Manager severally and not jointly and that the liability of the
transferring Sponsor Member(s) and such Tag-Along Manager thereunder shall be
borne by each of them on a pro rata basis. The Tag-Along Managers shall receive
the same type and amount of consideration (and rights) per Class A Unit as is
paid or delivered to the transferring Sponsor Member(s) in the sale pursuant to
Section 2.04(a).

(d) No Transfer of any Unit pursuant to this Section 2.04 shall be effective
unless and until the applicable transferee agrees to be bound by all of the
terms and conditions of the LLC Agreement.

Section 2.05. Fair Market Value. Either the Board or the compensation committee
of the Board shall undertake in good faith to determine the Fair Market Value of
the Units no less frequently than annually and on a quarterly basis if necessary
in connection with a Transfer of Units to the Company pursuant to Section 2.02
or Section 2.03 of this Agreement. Such determination shall be made in the sole
discretion of the Board or the compensation committee of the Board, as the case
may be.

Section 2.06. Accelerated Vesting. Either the Board or the compensation
committee of the Board may from time to time accelerate the vesting of the
Equity Units, including, if appropriate, in connection with a Change of Control.

12

 

 

--------------------------------------------------------------------------------



ARTICLE III

Confidentiality; Intellectual Property Rights

Section 3.01. (a) No Management Member shall at any time (whether during or
after such Management Member’s service with the Company or its Subsidiaries) (i)
retain or use for the benefit, purposes or account of the Management Member or
any other Person; or (ii) disclose, divulge, reveal, communicate, share,
transfer or provide access to any Person outside the Company and its
Subsidiaries (other than its professional advisers who are bound by
confidentiality obligations), any non-public, proprietary or confidential
information (including trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approval)
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis,
including, without limitation, the existence and terms of this Agreement, the
LLC Agreement or the Registration Rights Agreement (“Confidential Information”)
without the prior authorization of the Company.

(b) “Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Management Member’s breach of this covenant or any breach of other
confidentiality obligations by third parties; (ii) made legitimately available
to the Management Member by a third party without breach of any confidentiality
obligation; or (iii) required by law to be disclosed; provided that in
connection with sub-clause (iii), the Management Member shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment. This Section 3.01 shall not be construed
to preclude the Management Member from using his/her acquired knowledge,
experience and expertise gained during the term of Services in any subsequent
employment, provided that such use does not include the disclosure or other use
in any manner of Confidential Information.

(c) Except as required by law or except in connection with any proposed transfer
in accordance with this Agreement or any transfer to a Management Permitted
Transferee, the Management Member will not disclose to anyone, other than the
Management Member’s immediate family and legal or financial advisors, the
existence or contents of this Agreement.

(d) Upon termination of the Management Member’s Services with the Company for
any reason, the Management Member shall (i) cease and not thereafter commence
use of any Confidential Information or intellectual property (including any
patent, invention, copyright, trade secret, trademark, trade name, logo, domain
name or other source indicator) owned or used by the Company, its Subsidiaries
or Affiliates; (ii) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in the

13

 

 

--------------------------------------------------------------------------------



Management Member’s possession or control (including any of the foregoing stored
or located in the Management Member’s office, home, laptop or other computer,
whether or not such computer is Company property) that contain Confidential
Information or otherwise relate to the business of the Company, its Affiliates
and Subsidiaries, except that the Management Member may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (iii) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which the Management Member is or becomes aware.

(e) Each Management Member who has participated or will participate in the
creation or development of any intellectual property in the course of such
individual’s service to the Company or its Subsidiaries hereby (i) disclaims and
agrees to disclaim any rights with respect to such intellectual property, (ii)
agrees that the Company or a Subsidiary of the Company, as the case may be, is
or will be deemed to be the sole original owner/author of all such intellectual
property and, (iii) if requested by the Company or a Subsidiary of the Company,
will execute an assignment or an agreement to assign solely in favor of the
Company or such Subsidiary or such predecessor in interest, as applicable, all
right, title and interest in all such intellectual property.

ARTICLE IV

Definitions

Section 4.01. “Accelerated Vesting C/D Units” shall have the meaning given
thereto in the definition of “Applicable Percentage” below.

Section 4.02. “Act” shall mean the Delaware Limited Liability Company Act,
Delaware Code, Title 6, Sections 18-101, et seq., as in effect from time to
time.

Section 4.03. “Affiliate” shall have the meaning ascribed thereto in Rule 12b-2
promulgated under the 1934 Act, as in effect on the date hereof.

Section 4.04. “Applicable Law” means, with respect to any Person, any statute,
law, regulation, ordinance, rule, injunction, order, decree, governmental
approval, directive, requirement, or other governmental restriction or any
similar form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any governmental authority,
applicable to such Person or its Subsidiaries or their respective assets.

Section 4.05. “Applicable Percentage” shall mean, subject to Section 2.06, (i)
in the case of any Class B Unit: (1) 0% until the end of the one-year period
commencing on the Reference Date; (2) 20% following the end of the one-year
period commencing on the Reference Date and terminating on the second
anniversary of the Reference Date; (3) 40% following the end of the one-year
period commencing on the first anniversary of the Reference Date and terminating
on the third anniversary of the Reference Date; (4) 60% following the end of the
one-year period commencing on the second anniversary of the Reference Date and
terminating on the fourth anniversary of the Reference Date; (5) 80% following
the end of the one-year period commencing on the third anniversary of the
Reference Date and terminating on the fifth

14

 

 

--------------------------------------------------------------------------------



anniversary of the Reference Date; and (6) 100% on and after the end of the
one-year period commencing on the fourth anniversary of the Reference Date;
provided, that, the Applicable Percentage in respect of any Class B Unit upon
and following a Change of Control shall be 100% on the date that is eighteen
months following such Change of Control (if the Management Member continues to
provide Services for (or is terminated without Cause during) such eighteen-month
period) and (ii) in the case of any Class C Unit or Class D Unit, shall be the
fraction (expressed as a percentage) the numerator of which is zero on the
Reference Date and shall increase by 20 on each of (A) December 31, 2004 if the
applicable Target EBITDA for 2004 is met or exceeded; (B) December 31, 2005 if
the applicable Target EBITDA for 2005 is met or exceeded; (C) December 31, 2006
if the applicable Target EBITDA for 2006 is met or exceeded; (D) December 31,
2007 if the applicable Target EBITDA for 2007 is met or exceeded; and (E)
December 31, 2008 if the applicable Target EBITDA for 2008 is met or exceeded,
and the denominator of which is 100; provided further, that the numerator used
to calculate the Applicable Percentage in respect of any Class C Unit or Class D
Unit upon and following a Change of Control shall be the same as the numerator
used at the time the Change of Control occurred, unless the applicable Target
EBITDA had been met in the year immediately preceding such year, in which case
the numerator shall be 100 on the date that is eighteen months following such
Change of Control (if the Management Member continues to provide Services for
(or is terminated without Cause during) such eighteen-month period); provided
further, that the numerator used to calculate the Applicable Percentage in
respect of any Class C Unit or Class D Unit upon and following a Sponsor
Sell-Down shall be the same as the numerator used at the time the Sponsor
Sell-Down occurred, unless the applicable Target EBITDA had been met in the year
immediately preceding such year, in which case the numerator shall be 100 (any
Class C Units or Class D Units which became Vested Units upon the Applicable
Percentage being so increased as a result of a Sponsor Sell-Down are referred to
herein as “Accelerated Vesting C/D Units” whose transferability shall be
governed by Section 2.01(e)); provided further, with respect to Class C Units
and Class D Units that if the applicable Target EBITDA is not met or exceeded in
respect of any fiscal year (such year, a “Failed Year”), but the applicable
Target EBITDA for the year immediately following such Failed Year (if, at the
end thereof the Management Member continues to provide Services) is met or
exceeded, the numerator in the fraction used to calculate the Applicable
Percentage shall be deemed to increase by 20 for such Failed Year; provided
further, that if as of the end of any year (if, at the end thereof the
Management Member continues to provide Services) following a Failed Year the
aggregate actual EBITDA achieved for all years since and including such Failed
Year is in excess of the aggregate of the applicable Target EBITDA amounts for
all such years, the numerator in the fraction used to calculate the Applicable
Percentage shall be deemed to increase by 20 for each Failed Year in that time
period. Notwithstanding the foregoing, (i) in the case of any Class C Unit, the
Applicable Percentage shall be 100% on and after the date that is the eighth
anniversary of the Reference Date and (ii) in the case of any Class D Unit, the
Applicable Percentage shall be 100% on and after the date that is the tenth
anniversary of the Reference Date. Notwithstanding the foregoing, the Applicable
Percentage (or numerator) for any Management Member’s Units will remain
unchanged following a Termination Event with respect to such Management Member.

Section 4.06. “Board” shall mean the board of directors of the Company.

15

 

 

--------------------------------------------------------------------------------



Section 4.07. “Business Day” shall mean any day on which banks are required to
be open to conduct business in New York City.

Section 4.08. “Cause”, when used in connection with the termination of Services
of a Management Member, shall have the same meaning ascribed to such term in any
written agreement relating to Services or any severance agreement then in effect
between such Management Member and the Company or one of its Subsidiaries or, if
no such agreement containing a definition of “Cause” is then in effect, shall
mean a termination of Services of the Management Member by the Company or any
Subsidiary thereof due to (i) the commission by the Management Member of an act
of fraud or embezzlement, (ii) the indictment or conviction of the Management
Member for a felony or a crime involving moral turpitude or a plea by the
Management Member of guilty or nolo contendere involving such a crime, (iii) the
gross negligence, malfeasance or willful misconduct by the Management Member in
the performance of the Management Member’s duties, (iv) the violation by the
Management Member of a written Company policy regarding employment, including
substance abuse, sexual harassment or discrimination, (v) the willful failure of
the Management Member to render services to the Company or any of its
Subsidiaries in accordance with the Management Member’s Services which failure
amounts to a material neglect of the Management Member’s duties to the Company
or any of its Subsidiaries (other than as a result of mental or physical
incapacity) (vi) the repeated failure of the Management Member to comply with
reasonable directives of the Board or the chief executive officer of the Company
consistent with the Management Member’s duties or (vii) the material breach by
the Management Member of any of the provisions of any agreement between the
Management Member, on the one hand, and the Company or a Member or an Affiliate
of the Company, on the other hand.

Section 4.09. “Change of Control” shall mean the consummation of any transaction
(including any merger or consolidation) the result of which is that any Person,
other than a Sponsor Member or a Permitted Transferee of a Sponsor Member,
becomes the beneficial owner, directly or indirectly, of (i) more than 50% of
the voting securities of the Company or its successor entity or (ii) all or
substantially all of the assets of the Company or its successor entity.

Section 4.10. “Class A Units” shall have the meaning set forth in the recitals
of this Agreement.

Section 4.11. “Class B Units” shall have the meaning set forth in the recitals
of this Agreement.

Section 4.12. “Class C Units” shall have the meaning set forth in the recitals
of this Agreement.

Section 4.13. “Class D Units” shall have the meaning set forth in the recitals
of this Agreement.

Section 4.14. “Cost” shall mean, with respect to a Management Member’s Units,
the price per unit paid by such Management Member (as proportionately adjusted
for all subsequent distributions of Units and other recapitalizations).

16

 

 

--------------------------------------------------------------------------------



Section 4.15. “Disability” shall mean the inability of a Management Member to
perform the essential functions of the Management Member’s job, with or without
reasonable accommodation, by reason of a physical or mental infirmity, for a
continuous period of six months or for an aggregate of nine months in a
twenty-four month period. The period of six months shall be deemed continuous
unless such Management Member returns to work for at least 30 consecutive
business days during such period and performs during such period at the level
and competence that existed prior to the beginning of the six-month period.

Section 4.16. “EBITDA” shall have the meaning set forth in the Credit Agreement
dated November 4, 2003 by and among Nalco Holdings LLC, Nalco Company, certain
foreign subsidiary borrowers and the lenders named therein; provided, that the
Board in its sole discretion and without liability to any Person may make any
adjustment to EBITDA as it deems to be appropriate (including adjustments made
as a result of acquisitions, dispositions, mergers, recapitalizations,
reorganizations, consolidations, spin-offs, share dividends, splits or reverse
splits, distributions, other extraordinary transactions with respect to any
Units, other changes in the structure of the Company or any of its Affiliates,
or significant capital expenditures).

Section 4.17. “Equity Units” shall mean the Class B Units, the Class C Units and
the Class D Units.

Section 4.18. “Fair Market Value” shall be the fair value of the Units
determined from time to time in good faith by the Board using its reasonable
business judgment. Following the initial public offering of equity securities of
the Company or the IPO Entity, Fair Market Value will be based on the public
trading price of such securities.

Section 4.19. “Financing Default” shall mean an event which would constitute (or
with notice or lapse of time or both would constitute) an event of default
(which event of default has not been cured) under or would otherwise violate or
breach (i) any financing arrangement of the Company or any of its Subsidiaries
in effect as of the time of the aforementioned event, and any extensions,
renewals, refinancings or refundings thereof in whole or in part; and (ii) any
provision of the Company’s or any of its Subsidiary’s constitutional documents.

Section 4.20. “Investor Group” shall have the meaning set forth in the LLC
Agreement.

Section 4.21. “IPO Entity” shall mean the issuer in a Qualified IPO.

Section 4.22. “Issuer Common Stock” shall mean common stock of the same class as
that offered to the public by the IPO Entity in a Qualified IPO or any
securities into which such common stock is exchanged, converted or reclassified,
including pursuant to any merger, reorganization or reclassification.

Section 4.23. “1933 Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

17

 

 

--------------------------------------------------------------------------------



Section 4.24. “1934 Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

Section 4.25. “Management Members” shall have the meaning set forth in the
introductory paragraph of this Agreement.

Section 4.26. “Manager Permitted Transferee” shall mean, with respect to any
Management Member, (i) a transferee in a Transfer upon the death of such
Management Member to his/her executors, administrators, testamentary trustees,
legatees or beneficiaries (ii) subject to the LLC Agreement, only in connection
with a Transfer by such Management Member for estate planning purposes not made
within twelve months of any other such Transfer, a limited partnership, limited
liability company, trust or custodianship, the beneficiaries of which may
include only such Management Member, his/her spouse (or ex-spouse) or his/her
lineal descendants (including adopted), but only if, (x) in the case of clause
(i) and (ii), such Person becomes a party to, and is bound to the same extent as
the transferor by the terms of, this Agreement and (y) in the case of a Transfer
described in clause (ii), the Compensation Committee of the Board has given its
prior, written approval to such Transfer.

Section 4.27. “Member” shall have the meaning set forth in the LLC Agreement.

Section 4.28. “Permitted Transferee” shall have the meaning set forth in the LLC
Agreement.

Section 4.29. “Person” means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

Section 4.30. “Public Share FMV”, per share of Issuer Common Stock, shall mean
the arithmetic mean of the high and low prices per share as reported on such
date on the composite tape of the principal national securities exchange on
which such shares are listed or admitted to trading, or, if no composite tape
exists for such national securities exchange on such date, then on the principal
national securities exchange on which such shares are listed or admitted to
trading, or, if the shares are not listed or admitted on a national securities
exchange, the arithmetic mean of the per share closing bid price and per share
closing asked price on such date as quoted on the National Association of
Securities Dealers Automated Quotation System (or such market in which such
prices are regularly quoted) (the “NASDAQ”), or, if no sale of shares shall have
been reported on such composite tape or such national securities exchange on
such date or quoted on the NASDAQ on such date, then the immediately preceding
date on which sales of the shares have been so reported or quoted shall be used
to calculate the Public Share FMV.

Section 4.31. “Qualified IPO” shall have the meaning set forth in the
Registration Rights Agreement.

Section 4.32. “Reference Date” shall mean December 31, 2003.

18

 

 

--------------------------------------------------------------------------------



Section 4.33. “Registration Rights Agreement” shall mean that certain
Registration Rights Agreement, dated as of May 17, 2004, by and among the
Company and the Members, as it may be amended, supplemented or restated from
time to time.

Section 4.34. “Sale Date” shall mean, with respect to any Unit, the date on
which such Unit was first purchased from the Company.

Section 4.35. “Services” shall mean (i) a Management Member’s employment if the
Management Member is an employee of the Company or any of its Affiliates, (ii) a
Management Member’s services as a consultant, if the Management Member is a
consultant to the Company or any of its Affiliates and (iii) a Management
Member’s services as a non-employee director, if the Management Member is a
non-employee member of the Board or the board of directors of an Affiliate;
provided however that unless otherwise determined by the Board or the
compensation committee of the Board, a change in a Management Member’s status
from employee to non-employee (other than with respect to a director of the
Company or an Affiliate) shall constitute a termination of employment hereunder.

Section 4.36. “Sponsor Members” shall have the meaning set forth in the LLC
Agreement

Section 4.37. “Sponsor Sell-Down” shall be deemed to have occurred at any time
following a Qualified IPO at which the Sponsor Members and their Permitted
Transferees cease to beneficially own, directly or indirectly, more than 20% of
the voting securities of the Company or its successor entity.

Section 4.38. “Subsidiary” shall have the meaning set forth in the LLC
Agreement.

Section 4.39. “Tag-Along Manager” shall have the meaning set forth in Section
2.04(a).

Section 4.40. “Tag-Along Notice” shall have the meaning set forth in Section
2.04(a).

Section 4.41. “Tag-Along Price” shall have the meaning set forth in Section
2.04(a).

Section 4.42. “Tag-Along Purchaser” shall have the meaning set forth in Section
2.04(a).

Section 4.43. “Tag-Along Securities” shall have the meaning set forth in Section
2.04(a).

Section 4.44. “Target EBITDA” shall mean, in respect of a fiscal year and for
the applicable class of Unit set forth on Schedule B hereto, the EBITDA amount
set forth opposite such year with respect to such class of Unit; provided, that
the Board in its sole discretion and without liability to any Person may make
any adjustment to EBITDA as it deems to be appropriate (including adjustments
made as a result of acquisitions, dispositions, mergers,

19

 

 

--------------------------------------------------------------------------------



recapitalizations, reorganizations, consolidations, spin-offs, share dividends,
splits or reverse splits, distributions, other extraordinary transactions with
respect to any Units, other changes in the structure of the Company or any of
its Affiliates, or significant capital expenditures).

Section 4.45. “Termination Event” shall have the meaning set forth in Section
2.02(a).

Section 4.46. “Transfer” shall have the meaning set forth in Section 2.01(a).

Section 4.47. “Units” shall have the meaning set forth in the recitals of this
Agreement.

Section 4.48. “Units Buyer” shall have the meaning set forth in Section 2.02(c).

Section 4.49. “Unvested Units” shall mean, as of the date of any determination,
with respect to the Equity Units held by a Management Member, the number of such
Equity Units equal to the product of (i) the total number of such Equity Units
times (ii) the percentage equal to 100% less the Applicable Percentage.

Section 4.50. “Vesting Date” shall have the meaning set forth in Section
2.02(a).

Section 4.51. “Vested Units” shall mean, subject to Section 2.06, as of the date
of any determination, with respect to the Equity Units held by a Management
Member, the number of such Equity Units equal to product of (i) the total number
of such Equity Units times (ii) the Applicable Percentage.

ARTICLE V

MISCELLANEOUS

Section 5.01. Assignment and Binding Effect. Neither the Company nor any
Management Member shall assign all or any part of this Agreement without the
prior written consent of the other and the consent of the Board. This Agreement
shall be binding upon and inure to the benefit of the successors and assigns of
the parties pursuant to this paragraph.

Section 5.02. Conversion; Restructuring; Recapitalization; Reorganization. (a)
In connection with a Qualified IPO, pursuant to Section 4.06 of the LLC
Agreement, the Units may be converted at the discretion of the Board into
Reclassified Securities (as defined in the LLC Agreement) and it is contemplated
that the restrictions contained in this Agreement would in such case be
replicated in one or more management shareholders agreements governing the
Reclassified Securities to which the Management Members would become parties.

(b) The Company may, at the discretion of the Board and in accordance with
applicable U.S. state and federal law (including the 1933 Act and the 1934 Act
and the rules promulgated thereunder), effect a reorganization,
reclassification, conversion, merger, recapitalization or restructuring (each, a
“Restructuring Event”) pursuant to which the Members would become members or
shareholders of a new limited liability company or corporation and

20

 

 

--------------------------------------------------------------------------------



cease to be Members of the Company or receive different securities of the
Company. The units, shares or other equity interests provided to each Management
Member pursuant to such Corporate Restructuring would provide each Management
Member with substantially similar economic and other rights and privileges as
such Management Member had as a Member of the Company prior to such
Restructuring Event and which are consistent with the rights and preferences
attendant to the Units held by the Management Members immediately prior to such
Restructuring Event. It is contemplated that the Management Members, the company
formed by such Restructuring Event and, in the discretion of the Sponsor
Members, the Sponsor Members, would enter a management members agreement or
management shareholders agreement, as the case may be, in conjunction with such
Restructuring Event, containing provisions substantially similar to the
provisions of this Agreement. The Management Members hereby agree to enter into
any such management members agreement or management shareholders agreement.

Section 5.03. Third Party Beneficiaries. Each of the Sponsor Members shall be
considered a third party beneficiary of the representations, warranties and
agreements of the Management Members made in this Agreement, entitled to take
any action against any Management Member as if such Sponsor Member were the
Company hereunder.

Section 5.04. Notices. Any notice, demand, request, waiver, or other
communication under this Agreement shall be in writing and shall be deemed to
have been given when personally delivered, one day after deposit with Federal
Express or similar overnight courier service or three days after being mailed by
first class mail, return receipt requested shall be deemed to have been given on
the date mailed, and shall be addressed as follows:

TO THE COMPANY:  Nalco LLC

345 Park Avenue

New York, NY 10154

Attention: Chinh Chu

Fax: (212) 583-5722

Attention: Joshua J. Harris

Fax: (212) 515-3288

Attention: Sanjeev Mehra

Fax: (212) 357-5505

With a copy to: Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Wilson S. Neely

Fax: (212) 455-2502

And a copy to: Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention: Daniel A. Neff

Fax: (212) 403-2000

21

 

 

--------------------------------------------------------------------------------



TO ANY MANAGEMENT INVESTOR MEMBER At the address set

forth in the

written records of

the Company.

Section 5.05. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES WHICH WOULD RESULT IN THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

Section 5.06. Jurisdiction. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the State of
Delaware for any actions, suits or proceedings arising out of or relating to
this agreement and the transactions contemplated hereby (and agree not to
commence any action, suit or proceeding relating thereto except in such courts,
and further agree that service of any process, summons, notice or document by
U.S. registered mail to its address set forth above shall be effective service
of process for any action, suit or proceeding brought against such party in any
such court). The parties hereby irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the courts of the
State of Delaware, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 5.07. Management Member’s Services. Nothing contained in this Agreement
shall be deemed to obligate the Company or any Subsidiary to employ or retain
any Management Member in any capacity whatsoever or to prohibit or restrict the
Company (or any Subsidiary) from terminating the Services of the Management
Member at any time or for any reason whatsoever, with or without Cause.

Section 5.08. Entire Agreement. This Agreement, the LLC Agreement and the
Registration Rights Agreement set forth the entire understanding and agreement
of the parties hereto and supersede any and all other understandings, term
sheets, negotiations or agreements between the parties hereto relating to the
subject matter of this Agreement, the LLC Agreement and the Registration Rights
Agreement.

Section 5.09. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
a single agreement.

Section 5.10. Severability. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable, the same shall not affect any other provision of this
Agreement, but this Agreement shall be construed in a manner which, as nearly as
possible, reflects the original intent of the parties.

Section 5.11. Interpretation. Words used in the singular form in this Agreement
shall be deemed to import the plural, and vice versa, as the sense may require.
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not

22

 

 

--------------------------------------------------------------------------------



affect in any way the meaning or interpretation of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”

Section 5.12. Amendment. Any amendment to this Agreement shall only be effective
if evidenced by a written instrument signed by the Company; provided, that any
such amendment that is materially adverse to the economic interests of a
Management Member shall only be effective if such Management Member consents
thereto in writing.

Section 5.13. Waiver. Any party hereto may (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by the party granting such waiver
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or future failure.

Section 5.14. Further Assurances. Subject to the terms and conditions of this
Agreement, each of the parties hereto will use its reasonable efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations, to
consummate and make effective the provisions of this Agreement.

Section 5.15. Sections, Exhibits, Schedules. References to a section are, unless
otherwise specified, to one of the sections of this Agreement and references to
an “Exhibit” or “Schedule” are, unless otherwise specified, to one of the
exhibits or schedules attached to this Agreement.

Section 5.16. Specific Enforcement. The Management Members and the Company
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which they may
be entitled at law or in equity.

Section 5.17. Successors. Manager Permitted Transferees are entitled to all of
the rights and subject to all of the obligations of the transferor hereunder
from whom they received their Interests regardless of whether the Agreement
elsewhere so expressly provides.

23

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

NALCO LLC

 

 

By: 


/s/ Stephen N. Landsman

 

 

 

 

Name: Stephen N. Landsman

 

 

 

 

MANAGEMENT MEMBER

 

 

By: 


/s/ Mark Irwin

 

 

 

 

Name: Mark Irwin

 

 

 

24

 

 

--------------------------------------------------------------------------------



Schedule A

Management Members

25

 

 

--------------------------------------------------------------------------------



Schedule B

Target EBITDA

 

Year

Class C Unit Target EBITDA

 

 

2004

$577.2 million

2005

$621.5 million

2006

$644.6 million

2007

$668.7 million

2008

$693.9 million

 

 

Year

Class D Unit Target EBITDA

 

 

2004

$588.0 million

2005

$654.2 million

2006

$713.5 million

2007

$757.3 million

2008

$788.1 million

26

 

 

--------------------------------------------------------------------------------



EXHIBIT A

ELECTION TO INCLUDE UNITS IN GROSS

INCOME PURSUANT TO SECTION 83(B) OF THE

INTERNAL REVENUE CODE

The undersigned purchased units (the “Units”) of Nalco LLC (the “Company”) on
______ __, 200[_]. The undersigned desires to make an election to have the Units
taxed under the provision of Section 83(b) of the Internal Revenue Code of 1986,
as amended (“Code ss.83(b)”), at the time the undersigned purchased the Units.

Therefore, pursuant to Code ss.83(b) and Treasury Regulation ss.1.83-2
promulgated thereunder, the undersigned hereby makes an election, with respect
to the Units (described below), to report as taxable income for calendar year
____ the excess, if any, of the Units’ fair market value on ____ __, 200[_] over
the purchase price thereof.

The following information is supplied in accordance with Treasury Regulation
ss.1.83-2(e):

1. The name, address and social security number of the undersigned:

______________________________

______________________________

______________________________

SSN: __________________________

2. A description of the property with respect to which the election is being
made: ______ Class B Units, ____ Class C Units and _____ Class D Units.

3. The date on which the property was transferred: _______ __, 200[_]. The
taxable year for which such election is made: calendar year ____.

4. The restrictions to which the property is subject: The Units are subject to a
time-based vesting schedule and, in the case of Class C Units and Class D Units,
will have their vesting accelerated if certain performance objectives are met.
If the undersigned ceases to be employed by the Company or any of its
subsidiaries under certain circumstances, all or a portion of the Units may be
subject to repurchase by the Company at the lower of (i) the original purchase
price paid for the Units and (ii) the fair market value of the Units on the date
of such repurchase. The Units are also subject to transfer restrictions.

5. The aggregate fair market value on ______ __, 200[_] of the property with
respect to which the election is being made, determined without regard to any
lapse restrictions: $_______ (i.e., $__ for __ Class B Units, $__ for __ Class C
Units and $__ for __ Class D Units).

27

 

 

--------------------------------------------------------------------------------



6. The aggregate amount paid for such property: $_______ (i.e., $__ for __ Class
B Units, $__ for __ Class C Units and $__ for __ Class D Units).

7. A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations ss.1.83-2(e)(7).

Dated: ______ __, 200[_]

____________________________________

[NAME]

28

 

 

--------------------------------------------------------------------------------



EXHIBIT B

CONTINGENT LOAN TERMS

 

Issuer:

 

Nalco LLC

Issue:

 

Contingent secured loan of up to the maximum amount set forth in the Management
Member’s subscription agreement with the Company, subject to the contingencies
set forth below.

Contingency:

 

Loan will become available following a Qualified IPO of a subsidiary of Nalco
LLC (if a Qualified IPO occurs prior to June 1, 2005) to Management Members who
make Section 83(b) Elections in accordance with Section 1.03 if the Management
Member is required to pay current income tax on compensation with respect to his
or her Class B Units, Class C Units or Class D Units attributable to a final
“determination” (as defined in Section 1313(a)(i) of the Code) of a valuation of
such Units in excess of the valuation prepared by the Company’s third party
valuation firm; the Management Member may borrow up to the amount of the current
income tax attributable to the “determination”, subject to the maximum set forth
above. The loan will be available until the earlier of i) 3 years from a
Qualified IPO; ii) immediately prior to the transfer of Class B Units, Class C
Units or Class D Units by a Management Member; and iii) the date at which the
Management Member’s employment with Nalco LLC or a subsidiary of Nalco LLC
terminates for any reason.

 

 

The contingent loan will not be available with respect to any units as to which
an investor does not make an 83(b) Election.

Security:

 

First-lien security against an employee’s ownership of Class B Units, Class C
Units, and Class D Units in Nalco LLC.

Interest Rate:

 

1 year LIBOR

29

 

 

--------------------------------------------------------------------------------



 

Payment of Interest:

 

Pay-in-Kind (“PIK”) due at maturity

Amortization:

 

Proceeds from the sale of any Class B Units, Class C Units or Class D Units or
shares of Issuer Common Stock issued in exchange therefor

Repayment:

 

All proceeds from the sale of Class B Units, Class C Units or Class D Units or
shares of Issuer Common Stock issued in exchange therefor must be applied to the
outstanding loan amount until the balance is repaid

Maturity:

 

The loan will have a final maturity of 5 years after the date of the Qualified
IPO

Acceleration of Maturity:

 

The loan becomes immediately due if the Management Member’s employment with the
Company or a subsidiary of the Company terminates for any reason

Documentation:

 

Definitive documentation reflecting the terms set forth above will be entered
into at the time the loan is made.

30

 

 

--------------------------------------------------------------------------------



EXHIBIT C

CONTINGENT BONUS

 

Issuer:

 

A Subsidiary of the Company

Bonus:

 

Bonus of up to the maximum amount specified in the Management Member’s
subscription agreement with the Company, subject to the contingencies set forth
below

Contingency:

 

Bonus will be paid to a Management Member following a Qualified IPO of a
subsidiary of the Company (if a Qualified IPO occurs prior to June 1, 2005) if
he or she is i) an employee of the Company or one of its subsidiaries on January
1, 2007 and ii) required to pay current income tax on compensation with respect
to Class A Units prior to January 1, 2007 attributable to a final
“determination” (as defined in Section 1313(a)(i) of the Code) of a valuation of
such Units in excess of the valuation prepared by the Company’s third party
valuation firm; the bonus shall be an amount equal to the current income tax
attributable to the “determination”, subject to the maximum set forth above.

Eligibility:

 

A Management Member will only be eligible for the bonus if for all tax reporting
purposes a Management Member uses the Units valuation prepared by the Company’s
third party valuation firm in connection with the issuance of the Units

 

 

--------------------------------------------------------------------------------